Fourth Court of Appeals
                                      San Antonio, Texas
                                            March 20, 2019

                                         No. 04-18-00014-CV

                                         Virginia BRETADO,
                                               Appellant

                                                   v.

                      NATIONWIDE MUTUAL INSURANCE COMPANY,
                                     Appellee

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2016-CI-09066
                            Honorable Antonia Arteaga, Judge Presiding


                                            ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice (recused)
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

           Appellant’s motion for rehearing en banc is DENIED.


           It is so ORDERED on this 20th day of March, 2019.

                                                                            PER CURIAM




       ATTESTED TO: ____________________________
                   KEITH E. HOTTLE,
                   Clerk of Court